de GRAFFENRIED, J.
The members of this court, except Mr. Justice Mayfield, are of the opinion that there is no reversible error in this record, and this opinion is written for the purpose of giving expression to the views of a majority of the court upon the questions here presented.
1. All of the members of this court are of the opinion that the trial judge committed no error in allowing testi*465mony that parties other than Sam Passafume were arrested shortly after the plaintiff, Sam Passafume, was shot. This testimony was expressly limited by the court, when it was admitted, to proof of agency, as tending to show that the persons who shot the plaintiff and arrested the other parties were acting as agents of the defendant. The shooting and the arrests were closely related, if not parts of the same occurrence. Standing alone, this evidence may have been weak, but in connection with the other facts which appear in the record it became strong. While, at the time this evidence was offered, there had not then been offered other evidence tending to show agency, that evidence was at a later stage of the proceedings introduced.
Agency may be proven by circumstantial evidence, and may be inferred from other acts similar to the one in question. — Hill v. Helton, 80 Ala. 528, 1 South. 340.
2. While a witness who is shown to have a knowledge of the facts inquired about may testify that certain things, the subjects of injury, could have been seen, or cou]d not have been seen, from a given point to another given point, nevertheless, in order to so testify, it must be shown that such a witness actually knows that the things could or could not have been seen. In other words, his testimony must not amount to a mere expression of opinion. It must amount to a shorthand rendering of facts within the personal knowledge of the witness.
During the progress of the trial a witness for the plaintiff, W. L. Jones, testified that he stood on the Southern Railway, and saw Frank Phillips shooting. The scene of the shooting was some distance from the Southern Railway. At a later stage of the proceeding, the defendant offered a witness, Dodd, who testified that: “It was 200 or 300 yards from the place of the *466shooting to the Southern Railway.” Being asked, if he went up the road shown on the diagram drawn on the blackboard to which the witnesses referred in their testimony until he came to the Southern Railway, how far he would be on the Southern Railway from the depot at Republic, he answered that to the best of his recollection it would be 150 to 200 wards. He further testified that he stood about “SO feet from the place where Frank Phillips stood in doing the shooting.” The trial judge refused to allow the witness to answer the following question propounded to him by the defendant: “Could you have seen a man standing on the Southern Railway from where you were standing? As this witness was standing 30 feet from Frank Phillips during the shooting, the witness’ answer to the above question could not have shed any legitimate light upon the question as to whether W. L. Jones, on the Southern Railway, saw Frank Phillips shooting. A tree or some other obstruction might have prevented a man standing where witness Dodd stood during the shooting from seeing a man standing on the Southern Railway, while no tree and no other obstruction may have existed which would have prevented Phillips — 30 feet from Dodd— from seeing a man on said railway. Other reasons might be advanced which would show that the answer would have been irrelevant and of no material aid to the defendant, but we deem further discussion of the point unnecessary.-
3. During his oral charge to the jury the trial judge used the following language “Capt. White has so ably laid down the law of expectancy and the rules that might govern you in the event you were to find for the plaintiff on that I do not deem it necessary to undertake to describe it further, for, were I to do so, I might confuse you, and I feel now he has stated the law so *467plainly that it is not necessary for me to rehearse it.” While the trial judge did not we feel confident intend by the above remarks to give undue prominence and weight to the argument of one of the plaintiff’s counsel, the necessary tendency of the remarks was to do so. All of the members of this court are agreed upon the proposition that the remarks were improper. A majority of the members of this court regard the remarks as highly improper, and Mr.- Justice Mayfield is of the opinion that this cause should be reversed, and a new trial awarded the defendant because of them.
Parties to a cause are entitled to have all of the law of the case given to the jury from the lips of the presiding judge. He is in his court the representative of the law, and the law should come from him. The offices of counsel and those of the presiding judge are entirely distinct, and words from a counsel do not, and cannot, carry that judicial weight which attaches to them when they come from the lips of the judge, who is the judicial arbiter of all legal disputes. When a trial judge is charging a jury, counsel on both sides are attentive to all that he says. It is now the growing custom for his charge to be taken down verbatim by a stenographer. Counsel seize upon his every word, and, if they think that he has committed error against their client, they are present and ready to reserve their exception. This is not true with reference to the arguments of counsel. While the argument is in progress, opposing counsel keep up in a general way with the trend of the argument, but, as the law is expected to come from the court, they are not expected to weigh, with exact nicety, every word and sentence used in the argument. As a rule, the arguments of counsel are not committed to writing by a stenographer, and, after the argument is concluded, it is difficult to remember all that was said by *468counsel upon a given point. ' The present bill of exceptions sets out, as we have above quoted it, the remarks of the counsel which were afterwards adopted by the court as a part of his oral charge to the jury; but just below those remarks we find in the bill of exceptions the folloAving: “Defendant’s counsel protests that the above is not all that counsel said, but, being overruled, acquiesces.” This shows that there was a dispute as to AAdiat was, in fact, the charge of the court on the subject of the life expectancy of the plaintiff. This dispute Avould probably not have occurred if the trial judge had in his own words charged the jury on the subject.
We have, we presume, said enough to indicate that in the future trial judges should be careful to avoid pursuing the course which was pursued by the trial-judge in the instant case.
The statement which the counsel made in his address to the jury and which was adopted by the trial judge as a part of his oral charge to the jury was not, however, as it appears in the bill of exceptions, an incorrect-statement of the law. It cannot, therefore, be said that the charge of the court on the subject was' erroneous.
We are therefore of the opinion that the judgment of the court below must be affirmed.
Affirmed.
Dowdell, C. J., and Anderson, McClellan, Somerville, and de Graffenried, JJ., concur.